Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 91 to Registration Statement No. 2-27962 on Form N-1A of our reports dated February 15, 2008, relating to the financial statements and financial highlights of Eaton Vance Special Investment Trust, including the Fund and Portfolio listed on attached Schedule A, appearing in the Annual Report on Form N-CSR of Eaton Vance Special Investment Trust for the year ended December 31, 2007, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts December 31, 2008 EXHIBIT (j) SCHEDULE A Fund Report Date Fund February 15, 2008 Eaton Vance Investment Grade Income Fund February 15, 2008 Investment Grade Income Portfolio
